Citation Nr: 9907963	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-32 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991), for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claims of 
entitlement to a rating greater than 10 percent for residuals 
of a fracture of the right clavicle and entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991), for a 
heart condition.  The veteran subsequently perfected appeals 
of these decisions.


REMAND

In a substantive appeal, VA Form 9, received in November 
1997, the veteran acknowledged his desire for a personal 
hearing before a member of the Board of Veteran's Appeals 
(Board) at the RO.  A note on the Form 9 indicates that the 
veteran wanted a hearing before a local hearing officer 
instead.  However, in response to the Board's January 1999 
request for clarification on this issue, the veteran 
indicated that he did indeed want a hearing before a member 
of the Board at the RO.  

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


